DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip R. Smith (Reg. No. 72,530) on January 12, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method comprising:
receiving, by a wireless device from a base station, one or more messages indicating:
a first counter value for a first counter of a first scheduling request (SR) configuration of the base station, wherein the first SR configuration corresponds to at least one first logical channel; and
a second counter value for a second counter of a second SR configuration of the base station, wherein the second SR configuration corresponds to at least one second logical channel;  

based on the first SR configuration being selected: 
setting the first counter to a first initial value
incrementing the first counter based on transmission of a first SR associated with the at least one first logical channel; and
transmitting, to the base station, a random access preamble in response to the first counter reaching the first counter value; and
based on the second SR configuration being selected:
setting the second counter to a second initial value
incrementing
transmitting, to the base station, a random access preamble in response to 

12. (Currently Amended) A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a base station, one or more messages indicating: 
a first counter value for a first counter of a first scheduling request (SR) configuration of the base station, wherein the first SR configuration corresponds to at least one first logical channel; and 
a second counter value for a second counter of a second SR configuration of the base station, wherein the second SR configuration corresponds to at least one second logical channel;
select between the first SR configuration and the second SR configuration based on the wireless device determining which of the at least one first logical channel and the at least one second logical channel has data available for uplink transmission; 
based on the first SR configuration being selected:
set the first counter to a first initial value
increment the first counter based on transmission of a first SR associated with the at least one first logical channel; and
transmit, to the base station, a random access preamble in response to the first counter reaching the first counter value; and
		based on the second SR configuration being selected:
set the second counter to a second initial value 
increment
transmit, to the base station, a random access preamble in response to 

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving, by a wireless device from a base station, one or more messages indicating: a first counter value for a first counter of a first scheduling request (SR) configuration of the base station, wherein the first SR configuration corresponds to at least one first logical channel; and a second counter value for a second counter of a second SR configuration of the base station, wherein the second SR configuration corresponds to at least one second logical channel; selecting between the first SR configuration and the second SR configuration based on the wireless device determining which of the at least one first logical channel and the at least one second logical channel has data available for uplink transmission; based on the first SR configuration being selected: setting the first counter to a first initial value based on the first SR configuration being selected; incrementing the first counter based on transmission of a first SR associated with the at least one first logical channel; and transmitting, to the base station, a random access preamble in response to the first counter reaching the first counter value; and based on the second SR configuration being selected: setting the second counter to a second initial value; incrementing the second counter based on transmission of a second SR associated with the at least one second logical channel; and transmitting, to the base station, a random access preamble in response to the second counter reaching the second counter value” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 12.

Dependent claims 2 – 11, and 13 – 20 further limit the allowed independent claims 1 and 12. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VAJAPEYAM et al – the UE selects one or more component carriers for fast activation by receiving signaling indicating such CC, place the selected CC in a semi-active state by detecting and synchronizing the CC while refraining from control channel monitoring
HUANG et al – the UE receives RRC message and stores PUCCH configuration information and SR configuration information of a plurality of serving cells, and the UE selects according to the SR configuration information when determining that an SR needs to be sent
CHEN et al – the UE triggers a first SR related to a first SR configuration and performs first SR transmission according to the first SR configuration, and the UE triggers a second SR related to a second SR configuration, where the second SR is not triggered by uplink data arrival, and the UE performs a second SR transmission according to the second SR configuration
Esmael DINAN – the wireless device determines the random access procedure on the first cell unsuccessfully completed based on either the number of physical layer preamble transmissions for the random access procedure reaching a maximum counter value or the number of listen-before-talk (LBT) procedures reaching a maximum counter value  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468